 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CLAUDIA A. QUIROZ (CABN 254419)
   STEPHEN MEYER (CABN 263954)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7428
             FAX: (415) 436-7234
 8           Claudia.Quiroz@usdoj.gov
             Stephen,Meyer@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14

15

16   UNITED STATES OF AMERICA,                       )   NO. CR 18-00466 BLF
                                                     )
17           Plaintiff,                              )   STIPULATION AND ORDER
                                                     )   EXCLUDING TIME PURSUANT TO THE
18      v.                                           )   SPEEDY TRIAL ACT
                                                     )
19   JOHNNY MAGDALENO, et al.                        )
                                                     )
20           Defendants.                             )
                                                     )
21                                                   )

22
             The government and defendants Vincent Garcia, Michael Cazares, and Jorge Jasso, and each of
23
     their respective counsel, appeared before the Honorable Beth Labson Freeman on February 18, 2020 for
24
     a status conference. With the agreement of the parties, and with the consent of the defendants, the Court
25
     enters this order documenting the exclusion of time pursuant to the Speedy Trial Act, 18 U.S.C. §
26
     3161(h)(7)(A) and (B)(iv), from February 18, 2020 to March 17, 2020. The parties agreed, and the
27
     Court found and held, as follows:
28

     STIPULATION AND ORDER EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466 BLF
 1          1.      The parties agreed to the exclusion of time pursuant to the Speedy Trial Act so that

 2 defense counsel would have time to review discovery and confer with the defendants, taking into

 3 account the exercise of due diligence, and for continuity of counsel.

 4          2.      Given these circumstances, the Court found that the ends of justice served by excluding

 5 the period from February 18, 2020 to March 17, 2020 from Speedy Trial Act calculations outweighs the

 6 interests of the public and the defendants in a speedy trial by allowing for the defense to prepare

 7 effectively and for continuity of counsel, in accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 8          IT IS HEREBY ORDERED that:

 9          Good cause having been shown, the period from February 18, 2020 to March 17, 2020 is

10 excluded from the Speedy Trial Act calculations. The Court finds that the ends of justice served by

11 excluding that period from Speedy Trial Act calculations outweighs the interests of the public and the

12 defendants in a speedy trial by allowing for the defense to prepare effectively, and for continuity of

13 counsel, in accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

14 IT IS SO ORDERED.

15 DATED: February 20, 2020
                                                         HONORABLE BETH LABSON FREEMAN
16
                                                         United States District Judge
17
     Approved As To Form:
18
   DAVID L. ANDERSON
19 United States Attorney

20                  /s/
   CLAUDIA A. QUIROZ
21 STEPHEN MEYER
   Assistant United States Attorneys
22

23               /s/
   WM MICHAEL WHELAN, JR.
24 Counsel for Defendant VINCENT GARCIA

25                 /s/                                                 /s/
   JOHN J. JORDAN                                        ROBERT E. CAREY, JR.
26 Counsel for Defendant MICHAEL CAZARES                 Counsel for Defendant JORGE JASSO
27

28
     STIPULATION AND ORDER EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466 BLF
                                                         2
